         Case 1:21-cv-03296-PGG Document 18 Filed 06/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ARIF HUDDA, individually and on behalf of
 all other similarly situated,

                            Plaintiff,                                 ORDER

              - against -                                        21 Civ. 3296 (PGG)

 VROOM, INC., PAUL J. HENNESSY, and
 DAVID K. JONES,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               This Court’s order setting an initial pretrial conference (Dkt. No. 13) is vacated.

In a subsequent order, the Court will address the pending motions for consolidation and

appointment of a lead plaintiff and lead counsel, and will set a date for the filing of a

consolidated class action complaint.

Dated: New York, New York
       June 11, 2021
                                                       SO ORDERED.


                                                       _______________________________
                                                       Paul G. Gardephe
                                                       United States District Judge
